DETAILED ACTION
This action is in response to the amendment filed on 7/29/2021. 
Claims 1-17 are pending.


Claim Rejections 35 USC §102 & 103


Applicant’s amendment filed 7/29/2021 with respect to the claim 1-17 have been fully considered and are persuasive.  The rejection of the claims 1-17 have been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to filtering a set of reconstructed sub-blocks of a macroblock, the sub-blocks organized into columns and each sub-block having a left vertical edge, right vertical edge, top horizontal edge and a bottom horizontal edge. Filtering of each of the edges correspond to a different cycle of a deblocking filter and the deblocking filter separates all edges of the same sub-block by multiple cycle based on an availability of sub-block edge for deblocking filter operation after multiple cycle and filtering for all sub-blocks in the respective column is completed prior to completing filtering for any column of sub-blocks right of the respective column.

Prior art was found for the claims as follows:

- He et al. (US 20140056363 A1)
He discloses deblock filtering sub-blocks of a macroblock in which deblock filtering for all sub-blocks of a column is completed prior to completing filtering for any column to the right of the respective column.

- Bronstein et al.  (US 20080123750 A1)
Bronstein discloses memories for storing partially filtered pixels and parameters in edge filtering.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1-17, filtering a set of reconstructed sub-blocks of a macroblock, the sub-blocks organized into columns and each sub-block having a left vertical edge, right vertical edge, top horizontal edge and a bottom horizontal edge. Filtering of each of the edges correspond to a different cycle of a deblocking filter and the deblocking filter separates all edges of the same sub-block by multiple cycle based on an availability of sub-block edge for deblocking filter operation after multiple cycle and filtering for all sub-blocks in the respective column is completed prior to completing filtering for any column of sub-blocks right of the respective column.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.



Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JAE N NOH/

Primary Examiner
Art Unit 2481